NO. 07-01-0225-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JULY 16, 2001



______________________________





IN THE INTEREST OF ANTHONY ATWOOD, A CHILD





_________________________________





FROM THE 286
TH
 DISTRICT COURT OF HOCKLEY COUNTY;



NO. 13372; HONORABLE ANDY KUPPER, JUDGE



_______________________________





Before BOYD, C.J., and QUINN and REAVIS, JJ.





Danny Atwood, appellant, challenges the judgment of the trial court reducing unpaid child support to judgment and rendering judgment against him and in favor of the Attorney General in the amount of $20,195.73, with interest and costs.  Presenting three issues, Atwood contends that 1) the order is void because no service of citation was perfected on him, 2) the citation purporting to serve him shows on its face that the return of citation was defective, and 3) he is entitled to a new trial because through no fault of his, he is deprived of an effective appeal because no record of the proceedings was made.   For the reason explained below, the judgment will be reversed and the proceeding remanded to the trial court for a new trial.

According to the judgment signed April 5, 2001, Atwood did not appear in person or by attorney at the hearing and a record of the proceedings was not made. By letter brief, citing 
In the Interest of Vega,
 10 S.W.3d 720, 722-23 (Tex.App.--Amarillo 1999, no pet.), the Attorney General candidly acknowledges that as presented in Atwood’s third issue, the judgment must be reversed because no record was made of the trial court proceeding. Atwood’s third issue is sustained.

Accordingly, the judgment of the trial court is reversed and the proceeding is remanded for a new trial.

Don H. Reavis

    	     Justice





Do not publish.